PER CURIAM.
We affirm the appellant’s convictions but reverse the appellant’s habitual offender sentence on circuit court case number 89-5239 and remand for resentencing on that case. We affirm the sentences in the appellant’s remaining cases.
In order to be sentenced as a habitual offender under section 775.084, Florida Statutes (1988), a defendant must have successive felony convictions. The appellant’s two prior convictions were rendered on the same date, and so they should have been treated as a single offense. Walker v. State, 567 So.2d 546 (Fla. 2d DCA 1990).
Reversed and remanded for resentencing on case number 89-5239.
SCHEB, A.C.J., and RYDER and PATTERSON, JJ., concur.